Parker, Justice, allowed the defendant to answer, on paying to the plaintiff $3.50, (being one-half the sum allowed by the code for the services of his attorney in prosecuting the action to judgment,) together with the disbursements included in the judgment and incurred on the execution, and also $10 for his costs of resisting the motion.
But he refused to impose any condition as to the nature of the defence. He said so long as the statute made the taking of usury a defence, it was entitled to be treated like every other legal defence, and he would make no discrimination in imposing terms. One of the defendants being insolvent, the judgment was directed to stand as security.